— Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 30, 1990, which, upon reconsideration, adhered to its prior decision ruling that claimant was ineligible to receive unemployment insurance benefits because he was not available for employment.
The Unemployment Insurance Appeal Board reopened claimant’s case in order to decide whether there had been compliance with the procedural safeguards set forth in the consent judgment of Municipal Labor Comm. v Sitkin (79 Civ 5899). The Board determined that there were no substantial violations and in addition made further findings, accepting claimant’s earliest statements regarding his availability for work and rejecting his subsequent assertions to the contrary. The Board then adhered to its prior decision which ruled that claimant was ineligible to receive unemployment insurance benefits.
On this appeal, we agree with the Board’s conclusion that claimant’s contentions with respect to the procedural issues raised before the Board were unpersuasive and its decision in that regard must therefore be upheld (see, Matter of Ferri [Roberts], 114 AD2d 743). In its decision, the Board acknowledged that claimant had not been afforded the opportunity to examine his case file before the Board rendered its prior decision. This procedural defect was cured when the decision was reopened and claimant examined the record. Furthermore, the Board also noted that it had considered the written arguments claimant submitted after he examined the case file. We have considered claimant’s remaining procedural arguments and likewise reject them as lacking in merit. We also reject claimant’s assertion that the Board’s decision was not supported by substantial evidence. The Board was presented with conflicting evidence which essentially raised issues of credibility, the resolution of which were for it to determine (see, Matter of Mifsud [Levine] 52 AD2d 966). Accordingly, its decision in this regard must also be upheld.
Mahoney, P. J., Casey, Weiss, Mercure and Crew III, JJ., concur. Ordered that the decision is affirmed, without costs.